UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4486


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD B. CARR, a/k/a Lloyd Carr,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:12-cr-00210-1)


Submitted:   January 14, 2015             Decided:   January 16, 2015


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorwin J. Wolfe, WOLFE LAW FIRM, Elkins, West Virginia, for
Appellant. R. Booth Goodwin II, United States Attorney, Blaire
L. Malkin, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd B. Carr appeals the seventy-five month, within-

Guidelines sentence imposed following his guilty plea to mail

fraud, in violation of 18 U.S.C. § 1341 (2012).                             He argues that

the district court clearly erred when it refused to apply a

reduction for acceptance of responsibility under U.S. Sentencing

Guidelines Manual § 3E1.1 and that the sentence is substantively

unreasonable.       We affirm.

            We     review      sentences         for     reasonableness          “under    a

deferential       abuse-of-discretion            standard.”            Gall     v.     United

States,    552    U.S.   38,    41    (2007).           We    first    ensure    that     the

district    court    committed       no    “‘significant           procedural        error,’”

including      improper        calculation         of        the     Guidelines       range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,    and    inadequate        explanation        of    the     sentence       imposed.

United    States    v.    Lynn,      592    F.3d       572,    575     (4th    Cir.     2010)

(quoting Gall, 552 U.S. at 51).

            Carr first challenges the district court’s decision to

remove      the      three-level           reduction           for         acceptance     of

responsibility       based     upon    his       statements         during     allocution.

Whether    a     defendant     merits      an     acceptance          of    responsibility

adjustment is a factual issue and thus reviewed for clear error.

United States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                               “To

earn the reduction, a defendant must prove to the court by a

                                             2
preponderance of the evidence that he has clearly recognized and

affirmatively accepted personal responsibility for his criminal

conduct.”         Id.     (internal      quotation      marks     omitted).           “[T]he

sentencing        judge     is    in    a   unique      position      to    evaluate      a

defendant’s acceptance of responsibility, and thus . . . the

determination       of     the    sentencing        judge    is   entitled       to    great

deference on review.”              Elliott v. United States, 332 F.3d 753,

761   (4th   Cir.       2003)     (internal        quotation      marks    and   brackets

omitted).     We may reverse the district court’s finding only when

“left with the definite and firm conviction that a mistake has

been committed.”           Dugger, 485 F.3d at 239 (internal quotation

marks omitted).

             We    discern       no    clear   error    in     the   district     court’s

finding that Carr failed to accept responsibility.                           While Carr

pleaded   guilty,         his    statements        during   allocution      reflected      a

frivolous denial of relevant conduct.                       He denied any intent to

harm his victims and stated his crimes were not deliberate.                               As

the district court noted, these statements were consistent with

his conduct during the investigation of the crime and subsequent

to his guilty plea.

             Carr next argues that his sentence is substantively

unreasonable.              We     assess       substantive        reasonableness          by

considering the totality of the circumstances.                            “Any sentence

that is within or below a properly calculated Guidelines range

                                               3
is presumptively [substantively] reasonable.                     Such a presumption

can    only      be    rebutted      by    showing     that      the     sentence     is

unreasonable      when      measured      against    the   18    U.S.C.      §   3553(a)

factors.”        United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.) (citation omitted), cert. denied, 135 S. Ct. 421 (2014).

              Carr has failed to rebut the presumed reasonableness

of his within-Guidelines sentence.                  The district court assessed

the    totality       of   the    circumstances,      including        the   applicable

§ 3553(a) factors, in rejecting both Carr’s and the Government’s

requests for a variant sentence.                    The court concluded that a

within-Guidelines sentence was necessary based on the nature of

the offense and would deter Carr from committing similar crimes

in the future.

              Accordingly, we affirm the district court’s judgment.

We    dispense    with     oral    argument     because    the    facts      and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                                 AFFIRMED




                                            4